Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, (pre-AIA ) as failing to contain a written description of the invention in clear, concise, and 
Here, the “microservice management unit” and “service update analysis processing unit” language invokes 35 U.S.C. 112(f) or (pre-AIA ) 35 U.S.C. 112, sixth paragraph.  An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  The quid pro quo for the convenience of employing this claiming technique, however, is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute.  When a clear link or association is absent, it is impossible to determine the metes and bounds of the claim containing the element, and the claim, therefore, fails to satisfy the requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that a specification shall contain a written description of the invention and the requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that an invention must be particularly pointed out and distinctly claimed.  See MPEP 2181.
Here, the Examiner’s review of the written description and drawings failed to find the corresponding structure, material, or acts that perform the claimed function(s).  Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, for each claim and each limitation identified supra, the inventor/applicant(s) may:

(b)	Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Regarding claims 4 and 8,  “the evaluated service” lacks antecedent basis.  It is also unclear, to which recited instance of “a microservice,” “the microservice” refers.  The meaning of “the microservice is selected no longer from other services” is also unclear.  
The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108897557A (Hao) in view of US 20090149968  (Hosoi). 
Regarding claim 1, Hao teaches or suggests a program operation system (¶ 71), comprising: 
a microservice management unit that, in a service provided by executing one or a plurality of microservices, executes a pre-update service flow including a microservice before update (¶ 4) and a post-update service flow including a microservice after update (¶ 4), and outputs an execution result of the pre-update service flow and an execution result of the post-update service flow;
a service update analysis processing unit that evaluates the execution result of the post-update service flow, and as a service flow in which the evaluation result satisfies a predetermined relation, selects he post-update service flow (¶¶ 29-30). 
Hao does not expressly disclose that the microservice management unit, in a service provided by executing one or a plurality of microservices, executes a pre-update service flow including a microservice before update and outputs an execution result of the pre-update service flow; and the service update analysis processing unit evaluates the execution result of the pre-update service flow, and as a service flow in which the evaluation result satisfies a predetermined relation, selects either the pre-update service flow or the post-update service flow. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hao’s program operation system and Hosoi’s pre-update service so that the microservice management unit, in a service provided by executing one or a plurality of microservices, executes a pre-update service flow including a microservice before update and outputs an execution result of the pre-update service flow; and the service update analysis processing unit evaluates the execution result of the pre-update service flow, and as a service flow in which the evaluation result satisfies a predetermined relation, selects either the pre-update service flow or the post-update service flow.  A reason to so would have been to ensure that valid software is always being used in the system.
Regarding claim 2, the aforementioned combination teaches or suggests the service update analysis processing unit selects a service flow having a high evaluation result as a service flow whose evaluation result satisfies a predetermined relation (Hosoi ¶¶ 24-26).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 5 and 6, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.


Claims 3 and 7 are rejected as being unpatentable over CN 108897557A (Hao) in view of US 20090149968  (Hosoi) further in view of US 20150347282 (Wingfors). 
	Hao does not expressly disclose the microservice management unit executes the pre-update service flow and the post-update service flow a predetermined number of times, and wherein the service update analysis processing unit selects a service flow with a high evaluation result using a statistical value of an evaluation of the execution result of the pre-update service flow and a statistical value of an evaluation of the execution result of the post-update service flow obtained by the execution of the predetermined number of times.
	Wingfors teaches or suggests executing tests a predetermined number of times, and using a statistical value of an evaluation of the execution result of the tests obtained by the execution of the predetermined number of times (¶ 32).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hao’s program operation system, Hosoi’s pre-update service, and Wingfors’ number of times so the microservice management unit executes the pre-update service flow and the post-update service flow a predetermined number of times, and wherein the service update analysis processing unit selects a service flow with a high evaluation result using a statistical value of an evaluation of the execution result of the pre-update service flow and a statistical value of an evaluation of the execution result of the post-update service flow obtained by the execution of the predetermined number of times.  A reason to do wo would have been to obtain more reliable results by increasing sampling size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, Rai teaches a first test may be executed by using the one or more API calls in the test definition within a software environment. The first test is run on the software environment prior to upgrading the environment. Subsequent to upgrading the environment, a second test is executed by using the one or more API calls within the upgraded software environment. A software upgrade report is generated based on a comparison of test results from the first and second tests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448
 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner cites to an attached translation provided by the European Patent Office and Google.